Mr. Don R. Stiles Executive Director Texas Adult Probation Commission P. O. Box 12427 Austin, Texas 78701
Re: Authority of the Adult Probation Commission to provide assistance for supervision of persons on pre-trial bond.
Dear Mr. Stiles:
You have asked if the Texas Adult Probation Commission may provide state aid to judicial districts to be used by probation departments for supervision of persons released from custody on pre-trial bond and pre-trial diversion programs.
The Texas Adult Probation Commission is created by article42.121, Code of Criminal Procedure. The purpose of the commission is
  to make probation services available throughout the state, to improve the effectiveness of probation services, to provide alternatives to incarceration by providing financial aid to judicial districts for the establishment and improvement of probation services and community-based correctional programs and facilities other than jails or prisons, and to establish uniform probation administration standards.
Section 1.01. The commission is empowered to provide financial assistance to judicial districts for these purposes. Section 4.01. The money appropriated by the legislature for this purpose is required to be the amount necessary to maintain and improve state-wide probation services. Section 4.02. The commission is authorized to cooperate with other government agencies `to improve probation services.' Section 3.04. It may apply for and accept gifts or grants for use in `maintaining and improving probation services.' Section 3.03.
The powers and duties of the commission are all cast in terms of probation, which is a post-trial procedure. Code Crim. Proc. arts. 42.12, § 2; 42.13, § 2. Accordingly, we do not believe that under present law the commission has authority to fund a pre-trial release program.
 SUMMARY
The Texas Adult Probation Commission does not have authority under present law to provide financial assistance to pre-trial release programs.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee